FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TASH HEPTING, on Behalf of              
Himself and All Others Similarly
Situated; GREGORY HICKS; ERIK
KNUTZEN, on Behalf of Themselves
and All Others Similarly Situated;
CAROLYN JEWEL, on Behalf of
Herself and All Others Similarly
Situated; BENSON B. ROE, Plaintiff
in related case no.
C-06-03467 MMC,
                Plaintiffs-Appellees,
                                              No. 06-17132
                 and
                                               D.C. No.
WIRED NEWS; CONDENET INC.,                  CV-06-00672-VRW
                         Intervenors,
                  v.
AT&T CORPORATION,
               Defendant-Appellant,
                 and
AT&T, INC.,
                          Defendant,
UNITED STATES OF AMERICA,
              Defendant-Intervenor.
                                        




                            14985
14986               HEPTING v. AT&T CORP.



TASH HEPTING, on Behalf of              
Himself and All Others Similarly
Situated; GREGORY HICKS; ERIK
KNUTZEN, on Behalf of Themselves
and All Others Similarly Situated;
CAROLYN JEWEL, on Behalf of
Herself and All Others Similarly
Situated; BENSON B. ROE, Plaintiff
in related case no.                           No. 06-17137
C-06-03467 MMC,
                Plaintiffs-Appellees,
                                               D.C. No.
                                            CV-06-00672-VRW
                  v.
AT&T CORPORATION; AT&T, INC.,
                         Defendants,
                 and
UNITED STATES OF AMERICA,
              Defendant-Intervenor-
                           Appellant.
                                        

AL-HARAMAIN ISLAMIC FOUNDATION,         
INC., an Oregon Nonprofit                     No. 06-36083
Corporation; WENDELL BELEW, a                   D.C. Nos.
U.S. Citizen and Attorney at Law;           MDL-CV-06-1791-
ASIM GHAFOOR, a U.S. Citizen and                  VRW
Attorney at Law,
                Plaintiffs-Appellees,
                                           CV-07-00109-VRW
                                             Northern District
                 v.                           of California,
GEORGE W. BUSH, President of the              San Francisco
United States, et al.,                           ORDER
            Defendants-Appellants.
                                        
                  HEPTING v. AT&T CORP.              14987
                 Filed November 16, 2007

   Before: Harry Pregerson, Michael Daly Hawkins, and
          M. Margaret McKeown, Circuit Judges.


                         ORDER

  On April 26, 2007, Al-Haramain v. Bush, No. 06-36083,
was consolidated with Hepting v. AT&T Corp., Nos. 06-
17132, 06-17137. The Clerk shall sever Al-Haramain v. Bush,
No. 06-36083, from Hepting v. AT&T Corp., Nos. 06-17132,
06-17137, and the cases shall no longer be consolidated for
any purpose.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.